Citation Nr: 1638265	
Decision Date: 09/28/16    Archive Date: 10/07/16

DOCKET NO.  10-16 408	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in St. Petersburg, Florida


THE ISSUES

1.  Entitlement to service connection for a right shoulder disability, to include impingement syndrome.

2.  Entitlement to service connection for a low back disability, to include degenerative disc disease (DDD) of the thoracolumbar spine.


REPRESENTATION

Appellant represented by:	Disabled American Veterans


WITNESS AT HEARING ON APPEAL

The Appellant



ATTORNEY FOR THE BOARD

M. D. Bruce, Associate Counsel


INTRODUCTION

The Appellant served in the United States Army Reserve and had a period of active duty for training (ACDUTRA) from March 1957 to September 1957.

These matters come before the Board of Veterans' Appeals (Board) on appeal from a December 2010 rating decision from the Department of Veterans Affairs (VA) Regional Office in St. Petersburg, Florida.

In December 2011, the Appellant testified at a Travel Board hearing before the undersigned Veterans Law Judge in connection with his appeal for entitlement to service connection for a cervical spine disability; he also provided testimony with respect to the right shoulder disability currently on appeal.  A transcript of that hearing is of record.

In March 2014, the Board denied the issues above, as well as the issue of entitlement to service connection for a cervical spine disability.  The Appellant appealed the denials to the United States Court of Appeals for Veterans Claims (Court).  The parties filed a Joint Motion for Partial Remand (Joint Motion) and, in a May 2015 order the Court vacated the Board's decision with respect to the above issues and remanded the issues for action consistent with the Joint Motion.  The Board's decision with respect to the issue of entitlement to service connection for a cervical spine disability was undisturbed.  The case was returned to the Board for review and was remanded in October 2015.

This appeal has been advanced on the Board's docket pursuant to 38 C.F.R. § 20.900(c) (2015).  38 U.S.C.A. § 7107(a)(2) (West 2014).


The appeal is REMANDED to the Agency of Original Jurisdiction (AOJ).  VA will notify the Appellant if further action is required.


REMAND

While further delay is regrettable, additional development is necessary in order to comply with the Board's prior remand.

In October 2015, pursuant to the Joint Motion, the Board remanded the claims so that records from the Appellant's Reserve service could be obtained and associated with the claims file.  The record reflects that, in November 2015, the AOJ made a request to the National Personnel Records Center (NPRC) for the Appellant's complete medical records and entire personnel file.  A response was received which indicated that all available records at the NPRC were provided; documents provided consisted only of personnel records and medical records from the Veteran's period of ACDUTRA.  

The Board notes that the November 2015 request listed only the Appellant's dates of ACDUTRA and did not specify that the AOJ was seeking records from the Veteran's entire Reserve service, including service other than his period of ACDUTRA.  Additionally, despite the Board's directive to contact any and all facilities which could be in possession of records from the Appellant's Reserve service, to specifically include the United States Army Resources Command and the Records Management Center as well as the NPRC, the AOJ made no further attempts to obtain records.  In February 2016, the AOJ sent the Appellant a letter stating that all efforts to obtain records had been exhausted and erroneously stated that a response had been received from the Records Management Center, rather than the NPRC, and that the response had been negative for Army Reserve personnel records.  This letter, however, was silent for any response as to Army Reserve medical records.  Accordingly, the Board finds that the efforts to obtain medical records from the Appellant's Reserve service were insufficient and, as such, remand is again required.  Further efforts to obtain such records must be made and, if no records are obtained, an accurate memorandum must be provided to the Appellant detailing all efforts to obtain such records.  See Stegall v. West, 11 Vet. App. 268 (1998).

The Board's October 2015 remand also directed that addendum opinions be obtained with respect to the Appellant's claims for entitlement to service connection for back and right shoulder disabilities.  The Board found a March 2013 examination and opinion with respect to the Appellant's back disability inadequate for purposes of determining service connection as the examiner relied solely on the absence of documentation of a low back injury in the Appellant's service treatment records to support a negative opinion despite the Appellant's competent and credible assertions of low back pain in service.  See Buchanan v. Nicholson, 451 F.3d 1331, 1336 (Fed. Cir. 2006).  In that regard, in requesting an addendum opinion the Board directed the examiner to specifically consider the Appellant's lay statements with regard to his symptoms and their onset.  While an addendum opinion was obtained in March 2016, the examiner again relied upon an absence of documentation in service, as well as upon mere speculation that other unknown intercurrent events could have played a role in the development of a back condition, to support the opinion that the Appellant's back disability was less likely as not related to active duty.  See Nieves-Rodriguez v. Peake, 22 Vet. App. 295 (2008) (the probative value of a medical opinion comes from whether it is factually accurate, fully articulated, and has sound reasoning for the conclusion).  Accordingly the Board finds that an additional addendum opinion must be obtained and that the examiner must specifically consider the Veteran's credible lay statements regarding back pain in service.  See Stegall, 11 Vet. App. 268.

Furthermore, the Board's October 2015 remand ordered that an addendum opinion be obtained with respect to the Appellant's right shoulder disability which considered any newly-obtained records from the Appellant's Reserve service.  While an addendum opinion was obtained, as noted above treatment records from the Appellant's Reserve service were not.  Accordingly, if, and only if, such records are added to the claims file, an additional addendum opinion should be obtained with respect to the Veteran's right shoulder disability.

Additionally, as the Appellant receives continuous treatment through VA, the Board finds that the AOJ should obtain all VA treatment records dated from November 2015 to the present.

Accordingly, the case is REMANDED for the following actions:

(This appeal has been advanced on the Board's docket pursuant to 38 C.F.R. § 20.900(c).  Expedited handling is requested.)

1.  Obtain and associate with the record VA treatment records for the Appellant dated from November 2015 to the present.  All actions to obtain the requested records should be documented fully in the claims file.  If any records cannot be located or no such records exist, the Appellant and his representative should be so notified, and the unavailability of the records should be noted in the claims file.

2.  Contact any and all facilities which may be in possession of the Appellant's Army Reserve records, to specifically include medical treatment records and to specifically include records from the Appellant's entire Reserve service, not just his period of ACDUTRA.  Any request for such records must include this information.  Facilities which may be in possession of such records may include, but are not limited to, the U.S. Army Human Resources Command, the Records Management Center, and the NPRC.  All requests must comply with 38 C.F.R. § 3.159(c)(2) (2015).

If the records are unavailable, the AOJ must document the attempts that were made to locate them, and explain in a Formal Finding of Unavailability why further attempts to locate or obtain any government records would be futile.  The AOJ must notify the Appellant and his representative of the specific records that it is unable to obtain, explain the efforts VA has made to obtain that evidence, and describe any further action it will take with respect to the claim.  The Appellant must then be given an opportunity to respond.

3.  Upon completion of the above, forward the Appellant's claims file to examiner who provided the March 2016 opinion, or an appropriate substitute if unavailable, for an addendum opinion with respect to the Appellant's back disability.  If necessary, schedule the Appellant for an additional physical examination.  After a review of the evidence, to include the Appellant's service treatment records, any available Reserve records, VA treatment records, private treatment records, and with specific consideration of the competent lay statements regarding experiencing back pain in service, the examiner should provide an opinion as to whether it is at least as likely as not (50 percent probability or more) that any current low back disability, to include DDD of the thoracolumbar spine, began in service, was caused by service, or is otherwise related to service.  The examiner is reminded that sole reliance on an absence of documented low back complaints in service is not acceptable.

If, and only if, additional medical records from the Appellant's Reserve service are added to the record, an addendum opinion should also be provided with respect to the Appellant's right shoulder disability which addresses such records.  In that case, the examiner should also opine as to whether it is at least as likely as not (50 percent probability or more) that any current right shoulder disability, to include impingement syndrome, began in service, was caused by service, or is otherwise related to service.

In formulating the opinion(s), the term "at least as likely as not" does not mean "within the realm of possibility."  Rather, it means that the weight of the medical evidence both for and against the claim is so evenly divided that it is as medically sound to find in favor of the claim as it is to find against it.  A complete rationale should be provided for any opinion or conclusion expressed.

4.  After all development has been completed, re-adjudicate the claims of entitlement to service connection for a back disability and entitlement to service connection for a right shoulder disability.  If any benefit sought on appeal is not granted to the fullest extent, issue the Appellant and his representative a Supplemental Statement of the Case and provide a reasonable opportunity to respond before the case is returned to the Board for further appellate review.

The Appellant has the right to submit additional evidence and argument on the matters the Board has remanded.  Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law requires that all claims that are remanded by the Board of Veterans' Appeals or by the United States Court of Appeals for Veterans Claims for additional development or other appropriate action must be handled in an expeditious manner.  See 38 U.S.C.A. §§ 5109B, 7112 (West 2014).








_________________________________________________
ROBERT C. SCHARNBERGER
Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2014), only a decision of the Board of Veterans' Appeals is appealable to the United States Court of Appeals for Veterans Claims.  This remand is in the nature of a preliminary order and does not constitute a decision of the Board on the merits of your appeal.  38 C.F.R. § 20.1100(b) (2015).



